DETAILED ACTION
The following is a final office action is response to communications received on 05/03/2021.  Claims 1-7 and 21-33 are currently pending and addressed below.  Claims 8-20 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive.
On page 7, applicant argues that the limitation “augment molded to…a metal ring”, as set forth in Claim 1 is not a process limitation and defines a particular structure of the prosthesis.  Applicant further argues that if the limitation stated “screwed to” were recited, the examiner would not interpret that as a process limitation as it discloses how the augment is, or would be, attached to the metal ring.
The examiner respectfully disagrees.  Firstly, the term molded is a verb and is defined as “to form in a mold”.  As there is no structure implied by this process limitation (e.g., X material molded onto Y material, or the keys set forth in claim 6, etc.), the limitation fails to distinguish the instant application from the either Allen or Macara as discussed in the previous office action.  Further, if the limitation did in fact say “screwed to”, the examiner would broadly and reasonably interpret that limitation as physically molded”, “screwed to” is not merely a process step as it would require a screw or threads in addition to the process (i.e., screwing) and therefore requires additional structure.  The rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 27-31 & 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. (US 8,679,187).


    PNG
    media_image1.png
    341
    845
    media_image1.png
    Greyscale

Regarding Claims 1 & 27, only the product will be examined. (Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP 2113).  To the extent that the process steps further define the structure of the device, they have been considered.  In the instant case, none of the process steps (i.e., molded to) recited in claims 1 or 27 further define or add any structural limitations to the component.
Regarding Claim 1, Allen teaches an acetabular prosthesis (Fig 6) for use in a hip arthroplasty surgical procedure, the acetabular prosthesis comprising: a ceramic (Col 6: lines 43-45) acetabular shell liner (110) component configured to be secured to an acetabular shell component (12); a metal (Col 6: line 49) ring (112) affixed to and encircling the ceramic 
Regarding Claim 27, Allen teaches the device as set forth in the rejection of claim 1.  Additionally, Allen teaches wherein the augment extends radially from a distal rim of the metal ring 

    PNG
    media_image2.png
    480
    764
    media_image2.png
    Greyscale

Regarding Claims 2 & 28, Allen teaches wherein the ceramic acetabular shell liner (110) component is semi-hemispherical in shape and the augment causes the acetabular prosthesis to be over-hemispherical in shape (i.e., by extending beyond the face 130).
Regarding Claims 3 & 29, Allen teaches wherein the ceramic acetabular shell liner (110) component comprises an outer wall is shaped to define a channel (interpreted as the tapered area on the outside of the liner that mates and retains the metal ring) around a perimeter of the outer wall and the metal ring is secured within the channel.  
Regarding Claims 4 & 30, Allen teaches wherein the metal ring comprises titanium (Col 6: lines 49-51).  
Regarding Claims 5 & 31, Allen teaches wherein the metal ring is at least partially coated with a polymeric material (Col 8: lines 2-6).  
Regarding Claims 7 & 33, Allen teaches wherein the augment (as set forth supra) comprises a polymeric material (Col 8: lines 2-6).  
Claim(s) 1 & 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macara (US 2008/0172130).
Regarding Claim 1, only the product will be examined. (Even though product-by-process claims are limited by and defined by the process, determination of patentability In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP 2113).  To the extent that the process steps further define the structure of the device, they have been considered.  In the instant case, none of the process steps (i.e., molded to) recited in claim 1 further define or add any structural limitations to the component.
Macara teaches an acetabular prosthesis (Fig 1 & 5) for use in a hip arthroplasty surgical procedure, the acetabular prosthesis comprising: a ceramic [0015] acetabular shell liner (6) component configured to be secured to an acetabular shell component (1/2); a metal [0020] ring (3) affixed to and encircling the ceramic acetabular shell liner component; and an augment (30) distally extending from the metal ring, wherein the augment is shaped to modify a range of motion of a femoral prosthetic component when the femoral prosthetic component is fitted into the ceramic acetabular shell liner component [0011], [0034] & Fig 5.  
Regarding Claim 2, Macara teaches wherein the ceramic acetabular shell liner (6) component is semi-hemispherical in shape and the augment (30) causes the acetabular prosthesis to be over-hemispherical in shape (Fig 5).  

Allowable Subject Matter
Claims 6 & 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-26 are allowed.

Conclusion
                                                                                                                                                                                           
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN A DUKERT/Primary Examiner, Art Unit 3774